Title: C. W. F. Dumas to John Adams: A Translation, 3 June 1781
From: Dumas, Charles William Frederic
To: Adams, John



Sir
The Hague, 3 June 1781

I received your orders of the day before yesterday, and I will not fail in executing them next Tuesday morning, not being able to do so earlier because of the holidays. I consulted a well-connected friend who advised me to carry the letters personally since this would be more polite and decent for everyone, and this way they could not be refused. I will have the honor at that time to give you an account of my visits. In the meantime, I remain with very great respect and the most sincere attachment, sir, your very humble and very obedient servant

Dumas

